PER CURIAM.
Juvenile appeals an adjudication of delinquency for theft of an automobile and trespass of a conveyance. The State concedes properly that the evidence at trial was insufficient to prove that the Defendant had the requisite intent to be found guilty as charged, and we therefore reverse the adjudication of delinquency and remand for appropriate proceedings. See B.P. v. State, 515 So.2d 423 (Fla. 3d DCA 1987); R.M. v. State, 450 So.2d 897 (Fla. 3d DCA 1984); B.L.W. v. State, 393 So.2d 59 (Fla. 3d DCA 1981).